DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s response dated 11/12/2021 is acknowledged.
	Claims 41-46 and 50-68 are pending.
	Claims 41, 42, 43, and 66 are amended.
	Claims 41-46 and 50-68 are under examination.

Information Disclosure Statement
	Applicant’s IDS submitted 11/12/2021 and IDS submitted 5/7/2021 have been acknowledged and considered. Signed copies are attached hereto.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-46 and 50-68 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 41-43 and 66 are directed to a method of treating a tumor in a human subject comprised of administering (1) an anti-PS targeting antibody and (2) anti-PD-1 antibody if the subject is expected to have an increased survival as determined by the present of functional β2GP1 is at or greater than 200 μg/ml in the blood or serum of the subject. The claims as recited only requires performance of the recited active method if the subject has functional β2GP1 that is at or greater than 200 μg/ml in the blood or serum of the subject. The claims do not recite steps that are required to treat a tumor in a human subject if the subject does not have levels of functional β2GP1 that is at or greater than 200 μg/ml in the blood or serum. It is unclear what is required if the subject does not have levels of functional β2GP1 that is at or greater than 200 μg/ml in the blood or serum. Thus the metes and bounds of the claims are not clear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 41-46, 50-51, and 64-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Freimark (Cancer Res. Immunology April 4, 2016, 4(6): 531-540., published 4/4/2016), Soares (AU2012201537B2, published 4/5/2012), and Itoh (J Biochem. 2000 Dec;128(6):1017-24., published 12/2000) as evidenced by NCI (National Cancer Institute, Dictionary).
In regards to claim 41-44, 50, and 64-66, Freimark teaches the anti-PS antibody bavituximab is being tested in multiple clinical trials for treatment of solid tumors including NSCLC. See p. 538-paragraph bridging columns and reference 45. Freimark further teaches that checkpoint inhibitor antibodies like anti-PD1 antibody lambrolizumab/pembrolizumab have strong antitumor activity in melanoma. See p. 538-paragraph bridging columns and reference 13. Freimark also teaches antibody mediated PS blockade enhances the antitumor immune response of anti-PD1 antibody (Abstract, and Fig. 1).
Thus, it would have been obvious to one of ordinary skill in the arts to treat any solid tumors using a combination of bavituximab and anti-PD1 antibodies such as lambrolizumab/pembrolizumab. One of ordinary skill in the art would have been motivated to combine the treatments to enhance the antitumor immune response. One of ordinary skill in the arts would have had a reasonable expectation of success since it 
In regards to claim 51, as Freimark teaches the combination of bavituximab, which is a phosphatidylserine (PS)-targeting antibody as evidenced by Applicant's claim 50, with pembrolizumab, the limitation wherein the PS-targeting antibody is administered to the subject prior to, concurrently with, or after the administration of pembrolizumab or an antigen binding portion thereof, is necessarily met, as those are the only options in which bavituximab and pembrolizumab can be administered together.
In regards to claim 65, as evidenced by NCI, a subject with a tumor is necessarily immunosuppressed. Therefore, the limitation that the subject be immunosuppressed necessarily flows from the method for treating as tumor in a human subject in need thereof.
Freimark does not teach that if the subject is expected to have an increased survival as determined by the presence of functional β-2-glycoprotein 1 (β2GP1) present at a concentration of equal to or greater than 200 μg/ml in their blood. 
Freimark does not teach determining the expression level of functional β2GP1 in a blood sample from the subject.
This deficiency is made up for by Soares, and Itoh.
	Soares teaches an ELISA assay involving the use of coated phosphatidylserine, labeled bavituximab and serum samples and detecting the binding of 3G4, also known as bavituximab, to the PS-coated ELISA (Examples XXVII and XXVIII).

	Itoh discloses that the plasma concentration of β2GP1 is approximately 200 μg/ml in normal individuals (Page 1017, Column 1, line 4).  As evidenced by the instant specification (page 89, line 6 – page 90, line 11, “Results”; Table 3; Figure 12), levels of functional β2GP1 detected through bavituximab binding to PS, were consistent with a concentration of 200 μg/ml, which corresponds to levels of β2GP1 detected in normal individuals. Thus, the 200 μg/ml of β2GP1 detected in normal patients of Itoh is “functional” β2GP1.
	It would be obvious to one of ordinary skill in the arts to modify the method as taught by Freimark, to further comprise detect the binding of bavituximab to PS in the presence of β2GP1 of Soares. As Soares teaches β2GP1 mediated the binding of bavituximabto PS, one of ordinary skill in the arts would be motivated to detect for the presence of β2GP1 that is bound to PS since bavituximab binds to target cells with exposed PS bound to β2GP1 in vivo.
	It would have been obvious to one of ordinary skill in the art, that if a patient with levels of β2GP1 detected by bavituximab of Soares is at or above 200 ug/ml, which is consistent with levels of β2GP1 at or above normal patients as taught by Itoh, would have been expected to have an increased survival because the therapeutic target of bavituximab is abundantly present in the patient being treated. 
Claims 41-46, 50-51, 60, 62, and 64-66, is/are rejected under 35 U.S.C. 103 as being unpatentable over Freimark (Cancer Res. Immunology April 4, 2016, 4(6): 531-540., published 4/4/2016), Soares (AU2012201537B2, published 4/5/2012), and Itoh (J Biochem. 2000 Dec;128(6):1017-24., published 12/2000), as applied to claims 41-46, 50-51, 64-66 above, and further in view of Thorpe (US 2003/0082187 A1, published 5/1/2003).
In regards to claims 41-46, 50-51, 64-66, the teachings of Freimark, Soares, and Itoh are discussed supra.
Freimark, Soares, and Itoh do not teach administering the PS-targeting antibody at a dose of 1-100 mgs or 1-500 mgs.
This deficiency is made up for by Thorpe.
In regards to claim 60 and 62, Thorpe teaches a method of treating a tumor comprising administering the PS-targeting antibody at a dose of 1-100 mgs or 1-500 mgs (paragraph [0398]-paragraph [402]).
In regards to claim 64, Thorpe teaches that the PS-targeting antibody can treat cancers of the stomach. Gastric cancer, the elected species, is a cancer that occurs in the stomach.
It would be obvious to one of ordinary skill in the art to modify the method as taught by Freimark, Soares, and Itoh, to further comprise administering the bavituximab, which is a PS-targeting antibody, according to the dosage regimen as taught by Thorpe, wherein the PS-targeting antibody is administered at a dose of 1-100 mgs or 1-500 .
Claim 41-46, 50-51, 55, 57, 59, and 64-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freimark (Cancer Res. Immunology April 4, 2016, 4(6): 531-540., published 4/4/2016), Soares (AU2012201537B2, published 4/5/2012), and Itoh (J Biochem. 2000 Dec;128(6):1017-24., published 12/2000), as applied to claims 41-46, 50-51, 64-66 above, and further in view of Patnaik (Clin Cancer Res. 2015 Oct 1;21(19):4286-93., published 5/14/2015).
In regards to claims 41-46, 50-51, and 64-66, the teachings of Freimark, Soares, and Itoh are discussed supra.
Freimark, Soares, and Itoh do not teach that pembrolizumab is administered once every three weeks; pembrolizumab is administered intravenously; or pembrolizumab is administered to the subject in an amount of about 1 mg/kg, about 2 mg/kg, or about 3 mg/kg.
These deficiencies are made up for by Patnaik.
In regards to claims 55, 57 and 59, Patnaik teaches a method of treating patients with advanced solid tumors with 1 or 3 mg/kg of pembrolizumab, intravenously, every 3 weeks. These patients included those with NSCLC.
.
Claim 41-46, 50-58, 61, and 63-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freimark (Cancer Res. Immunology April 4, 2016, 4(6): 531-540., published 4/4/2016), Soares (AU2012201537B2, published 4/5/2012), and Itoh (J Biochem. 2000 Dec;128(6):1017-24., published 12/2000), as applied to claims 41-46, 50-51, 64-66 above, and further in view of Digumarti (Lung Cancer. 2014 Nov;86(2):231-6., published 8/24/2014), and NCT02142738 (clinical trial, published 6/3/2014).
In regards to claims 41-46, 50-51, and 64-66, the teachings of Freimark, Soares, and Itoh are discussed supra.
Freimark, Soares, and Itoh do not teach that the PS-targeting antibody is administered weekly or once every two, three, four, five, or six weeks; the PS-targeting antibody is administered to the subject in an amount of about 1 mg/kg, about 2 mg/kg, or about 3 mg/kg; pembrolizumab is administered weekly or once every two, three, four, five, or six weeks; pembrolizumab is administered to the subject in an amount between about 100 mg and about 500 mg per dose; bavituximab is administered to the .
These deficiencies are made up for by Digumarti and NCT02142738.
In regards to claims 52-53, 56, 58, and 67-68 Digumarti teaches weekly bavituximab at 3 mg/kg, intravenously (Page 232, 2.2 Treatment, 1st paragraph).
In regards to claim 54-55, 57, 61, 63, and 67-68, NCT02142738 teaches pembrolizumab at 200 mg intravenous injections every 3 weeks to treat NSCLC (Arms and Interventions).
It would be obvious to one of ordinary skill in the art to modify the method as taught by Freimark, Soares, and Itoh, to further comprise administering weekly bavituximab at 3 mg/kg, intravenously, as taught by Digumarti. As Freimark, Soares, and Itoh teach a method of treating solid tumors such as NSCLC with bavituximab and pembrolizumab, one of ordinary skill in the arts would be motivated to use an art-known dose and regimen of bavituximab, already shown to be safe and effective in treating NSCLC, as taught by Digumarti. Further, as Digumarti teaches weekly bavituximab at 3 mg/kg, intravenously to treat patients with NSCLC, one would have a reasonable expectation that using the same dosage and regimen would be successful in treating NSCLC.
	It would further be obvious to one of ordinary skill in the art to modify the method as taught by Freimark, Soares, and Itoh, and Digumarti above to further comprise pembrolizumab at 200mg, as taught by NCT02142738. As Freimark, Soares, and Itoh, teach a method of treating solid tumors such as NSCLC with bavituximab and pembrolizumab, and Digumarti teaches using a specific dose for bavituximab, one of 

Conclusions
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SUNG MIN YOON/Examiner, Art Unit 1643              

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643